Citation Nr: 1035474	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 29, 2002, for the 
assignment of a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1951 to March 1954, 
including combat service in Korea, and his decorations include 
the Combat Infantryman Badge and Purple Heart Medal.

This appeal originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that increased the 
evaluation of the Veteran's PTSD from 50 percent to 100 percent 
disabling, effective May 29, 2002.  

When this matter was initially before the Board in February 2009, 
the Board denied an effective date prior to May 29, 2002, for a 
100 percent rating for PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a March 2010 order granted the parties' 
joint motion for remand, vacating the Board's February 2009 
decision and remanding the case for compliance with the terms of 
the joint motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In the joint motion, the parties agreed pursuant to VA's duty to 
assist, further development was necessary.  The parties specified 
that the Veteran notified VA prior to the Board's February 2009 
decision that he had been treated by a private psychiatrist, Dr. 
Jose Juarbe, from October 14, 1994, through 2002.  In an attempt 
to obtain the identified records, the RO sent a request to the 
psychiatrist on November 15, 2002, but no records were received 
in response to the RO's request (the Veteran himself submitted 
one treatment record from the psychiatrist).  The RO, however, 
did not then send a second request for the records or notify the 
Veteran that it was unable to obtain the records.  As the records 
are potentially relevant, the parties agreed that another request 
is required to attempt to obtain the outstanding private 
psychiatric treatment records.  

The parties also agreed that the claims file contains "at least 
one" untranslated document written in Spanish.  In the joint 
motion, the parties identified an October 21, 2008, statement 
from the Veteran.  In light of the Court's order granting parties 
joint motion for remand, the RO should review the entire claims 
file to ensure that all non-English documents have been 
translated into English.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should make as many attempts as 
necessary to obtain all pertinent records 
identified by the Veteran not already 
associated with the claims file.  In 
particular, the RO should send a follow-up 
request to Dr. Jose Juarbe for psychiatric 
treatment records previously requested in 
November 2002.  All records obtained must be 
associated with the claims file, and all 
attempts to procure any identified records 
must be documented in the claims file.  If 
any records cannot be obtained, a notation to 
that effect should be noted in the file.  The 
Veteran must be notified of any unsuccessful 
efforts to allow him the opportunity to 
obtain and submit those records to VA.

2.  After completing the above requested 
development, the RO should undertake any 
further notice and/or development warranted 
based on upon a complete review of the 
record.  Then, the RO should obtain English 
translations of all non-English documents in 
the claims file not previously translated.  
All translations obtained should be 
associated with the claims file.

3.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

